                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                           Case No. 19-CR-167

HUNTER C. NICHOLSON,

                      Defendant.


   ORDER GRANTING MOTION FOR EARLY TERMINATION OF SUPERVISION


       On December 4, 2019, Defendant Hunter C. Nicholson pleaded guilty to one count of

making false statements to a federal firearms dealer. His offense consisted of making false claims

on required paperwork during the purchase of an AR-15 assault rifle, which he actually acquired

for an underaged friend. Unbeknownst to Nicholson, the friend then posted an Instagram video of

someone shooting an assault-style rifle, accompanied by the following comment: “Revealing new

school shooter gun.” Though intended as a joke, the Instagram understandably caused serious

concern among law enforcement and school officials. Nicholson cooperated in the investigation

and admitted he had purchased the gun for his friend.

       On January 15, 2020, the Court sentenced Nicholson, who had no prior criminal history,

to 30 days imprisonment to be followed by 3 years of supervised release. The below-Guideline

sentence took into consideration Nicholson’s youth (18 years), absence of any prior record, strong

employment history, and the significant impact of the felony conviction in and of itself. Nicholson

served his term of imprisonment and is on supervised release until February 4, 2023. He is now

before the court on his motion seeking termination of the remainder of his supervised release.




         Case 1:19-cr-00167-WCG Filed 08/05/21 Page 1 of 3 Document 20
        Pursuant to 18 U.S.C. § 3583(e), the Court may “terminate a term of supervised release at

any time after the expiration of one year of supervised release . . . if it is satisfied that such action

is warranted by the conduct of the defendant released and the interest of justice.”

        Nicholson, who is now 20 years of age, filed a motion for early termination of his

supervised release stating that he started his own business in May of 2020, landscaping in the

summer and performing snow removal in the winter, and the limitation on his out-of-state travel

could prohibit him from accepting work outside of the state. The motion states that, “with labor

shortages, Mr. Nicholson has had requests to do work out of state. However, with his presence

being requested on a moment’s notice, being on supervision presents a hurdle for him in terms of

being able to accept the work.”

        As noted, Nicholson has a strong employment history. Upon commencement of his term

of supervised release, he maintained employment with a restaurant and horse farm, both previous

employers, but the restaurant closed due to Covid and his hours at the horse farm were reduced.

Nicholson then started his own landscaping/snow removal company. Although Nicholson had

some positive and missed drug tests when on pretrial release, his random tests have all been

negative since his release on supervision. He is currently on low level supervision and neither the

Government nor Probation oppose his request.

        Based on the foregoing, the Court is satisfied that Nicholson’s motion for early termination

should be granted. He is maintaining employment, avoiding illegal substances and excessive

alcohol use, and has no violations of the law, other than some minor traffic violations. He has

served his sentence, paid the mandatory assessment and, at this point, supervision is no longer




                                                   2

          Case 1:19-cr-00167-WCG Filed 08/05/21 Page 2 of 3 Document 20
needed and is interfering with his employment opportunities. Accordingly, the motion for early

termination (Dkt. No. 19) is GRANTED.

       SO ORDERED at Green Bay, Wisconsin this 5th day of August, 2021.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                              3

         Case 1:19-cr-00167-WCG Filed 08/05/21 Page 3 of 3 Document 20
